EXHIBIT 21 LIST OF REGISTRANT'S SUBSIDIARIES AND AFFILIATES Aljoma Holding Company, LLC Michigan UFP Lafayette, LLC Michigan Aljoma Lumber, Inc. Florida UFP Lansing, LLC Michigan Ardellis Insurance Ltd. Bermuda UFP McMinnville, LLC Michigan Caliper Building Systems, LLC Michigan UFP Mid-Atlantic, LLC Michigan D&R Framing Contractors, LLC Michigan UFP Minneota, LLC Michigan Eovations, LLC Michigan UFP Morristown, LLC Michigan Euro-Pacific Building Materials, Inc. Oregon UFP Moultrie, LLC Michigan Euro-Pacific International Corp. Oregon UFP New London, LLC Michigan Great Lakes Framing, LLC Michigan UFP New Waverly, LLC Michigan International Wood Industries, Inc. California UFP New Windsor, LLC Michigan Maine Ornamental, LLC Michigan UFP New York, LLC Michigan Mid Atlantic Framing, LLC Michigan UFP Northeast, LLC Michigan Pinelli Universal TKT, S de R.L. de C.V. Mexico UFP Parker, LLC Michigan Pinelli Universal, S de R.L. de C.V. Mexico UFP Purchasing, Inc. Michigan PR Distribution, LLC Puerto Rico UFP Ranson, LLC Michigan Shawnlee Construction, L.L.C. Michigan UFP Real Estate, Inc. Michigan Shepardville Construction, LLC Michigan UFP Riverbank, LLC Michigan TKT Real State, S. de R.L. de C.V. Mexico UFP Riverside, LLC Michigan Treating Services of Minnesota, LLC Michigan UFP Saginaw, LLC Michigan Tresstar, LLC Michigan UFP Salisbury, LLC Michigan U.F.P. Mexico Holdings, S. de R.L. Mexico UFP San Antonio, LLC Michigan UFP Ashburn, LLC Michigan UFP Sauk Rapids, LLC Michigan UFP Atlantic, LLC Michigan UFP Schertz, LLC Michigan UFP Auburndale, LLC Michigan UFP Southeast, LLC Michigan UFP Belchertown, LLC Michigan UFP Southwest, LLC Michigan UFP Berlin, LLC Michigan UFP Stockertown, LLC Michigan UFP Blanchester, LLC Michigan UFP Thorndale Partnership Canada UFP Burleson, LLC Michigan UFP Thornton, LLC Michigan UFP Chandler, LLC Michigan UFP Transportation, Inc. Michigan UFP Distribution, LLC Michigan UFP Union City, LLC Michigan UFP Eastern Division, Inc. Michigan UFP Ventures II, Inc. Michigan UFP Eaton LLC Michigan UFP Warrens, LLC Michigan UFP Eatonton, LLC Michigan UFP Washington, LLC Michigan UFP Elizabeth City, LLC Michigan UFP West Central, LLC Michigan UFP Emlenton, LLC Michigan UFP Western Division, Inc. Michigan UFP Far West, LLC Michigan UFP White Bear Lake, LLC Michigan UFP Folkston, LLC Michigan UFP Windsor, LLC Michigan UFP Gordon, LLC Michigan UFP Woodburn, LLC Michigan UFP Grandview, LLC Michigan United Lumber & Reman, LLC Alabama UFP Granger, LLC Michigan Universal Consumer Products, Inc. Michigan UFP Great Lakes, LLC Michigan Universal Forest Products of Canada UFP Gulf, LLC Michigan Universal Forest Products RMS, LLC Michigan UFP Haleyville, LLC Michigan Universal Forest Products Texas LLC Michigan UFP Harrisonville, LLC Michigan Universal Truss, Inc. Michigan UFP Hillsboro, LLC Michigan Western Building Professionals of California II Limited Partnership Michigan UFP Holding Company, Inc. Michigan Western Building Professionals of California, Inc. Michigan UFP Houston, LLC Michigan Western Building Professionals, LLC Michigan UFP Janesville, LLC Michigan
